Title: To James Madison from William Duane, 20 February 1808
From: Duane, William
To: Madison, James



Sir,
Phila. Feb. 20, 1808

The enclosed information I conceive to be better disposed of in the Department of State than in a newspaper, and therefore transmit it.
I respectfully suggest that as the communicator did not perhaps expect to be thus before the Executive Department that in relation to him, to protect him from vengeance of Speculators, the letter be used only as in confidence.  I have the honor to be Your Obedt. Sert.

Wm Duane

